Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stasa on Feb. 17, 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A vehicle comprising:
a battery;
an inverter; and
a controller configured to,
close a pre-charge contactor and one of a pair of main contactors to electrically connect the battery and inverter such that current flows through a pre-charge resistor, 
open the pair of main contactors to electrically disconnect the battery and inverter, and close a switch configured to complete a circuit such that charge acquired by a capacitor of the inverter is dissipated via the pre-charge resistor, and
open the switch upon expiration of a predefined time period that begins with opening the pair to electrically disconnect the battery and inverter.

2.	(Original)  The vehicle of claim 1, wherein the controller is further configured to open the switch responsive to the charge falling below a threshold level.

3.	(Cancelled)

4.	(Original)  The vehicle of claim 1, wherein the controller is further configured to close the other of the pair of main contactors and open the pre-charge contactor responsive to the capacitor acquiring a desired charge.

5.	(Original)  The vehicle of claim 1, wherein the switch is a metal-oxide semiconductor field-effect transistor, an insulated-gate bipolar transistor, or a mechanical relay.

6.	(Currently Amended)  A method comprising:
by a controller, 
closing a pre-charge contactor and one of a pair of main contactors to electrically connect a traction battery and inverter such that current from the traction battery to the inverter flows through a pre-charge resistor, 
opening the pair of main contactors and closing a switch configured to complete a circuit between the pre-charge resistor and a capacitor of the inverter to dissipate charge acquired by the capacitor via the pre-charge resistor, and
opening the switch upon expiration of a predefined time period that begins with opening the pair to electrically disconnect the traction battery and inverter.

7.	(Original)  The method of claim 6 further comprising opening the switch responsive to the charge falling below a threshold level.

8.	(Cancelled)



10.	(Original)  The method of claim 6, wherein the switch is a metal-oxide semiconductor field-effect transistor, an insulated-gate bipolar transistor, or a mechanical relay.

11.	(Currently Amended)  A vehicle power system comprising:
a traction battery;
an inverter; and
a controller configured to
	open a pair of main contactors to electrically disconnect the traction battery and inverter, and to then close a switch configured to complete a circuit such that charge acquired by a capacitor of the inverter is dissipated via a pre-charge resistor electrically between the traction battery and capacitor, and
	open the switch upon expiration of a predefined time period that begins with opening the pair to electrically disconnect the traction battery and inverter.

12.	(Original)  The vehicle power system of claim 11, wherein the controller is further configured to close a pre-charge contactor and one of the pair of main contactors to electrically connect the traction battery and inverter.

13.	(Original)  The vehicle power system of claim 12, wherein the controller is further configured to close the other of the pair of main contactors and open the pre-charge contactor responsive to the capacitor acquiring a desired charge.

14.	(Original)  The vehicle power system of claim 11, wherein the controller is further configured to open the switch responsive to the charge falling below a threshold level.

15.	(Cancelled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner and applicants representative discussed the reference WO2018/186573 to  TAE  and agreed based on discussions of figures 4 and 7 showing the pre-charge resistance  bleeding the cap, that adding the limitations of claim 15 to the independent claims overcomes the reference with regards the predefined period of time expiration…. and the disconnection of the traction battery and inverter in addition to all else claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849